Title: From George Washington to Adam Stephen, 24 April 1758
From: Washington, George
To: Stephen, Adam


To Lt Colonel Stephen. 
Sir[Fort Loudoun] April 24th 1758.     
I have this instant, and not before, received Orders from the President to complete the Regiment under my command. But, as no money is yet come for that salutary purpose, I am at a loss how to act. However, that no time may be lost, or blame laid at my door; I desire that you will send as many officers on this Service as can be spared from your command; and let them recruit about Fredericksburgh and the parts adjacent. You will no doubt take care to direct them, to enlist such men as will not finally be refused. Let the officers give a little advance, and an order upon me for the balance of the levy-money, to each recruit; which shall be paid to them immediately upon their arrival. They are to enlist upon the same footing with the new-raised regiment—with this advantage, to the recruit—that he will receive clothing immediately upon his coming here. For other necessary directions I must rely on you; being extremely hurried and not able (therefore) to write fully to you at this time.
I entreat you to forward a letter herewith sent, to the President, with the utmost expedition—not one moment should be lost. I am, Sir, Your most obed. Servant,

G:W.

